                         IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


MARY ANN BAUER                                 )
                                               )
v.                                             )      NO. 3:18-1293
                                               )      Richardson/Holmes
MICHAEL S. FITZHUGH, et al                     )



                                            ORDER
       By order entered on December 30, 2019 (Docket Entry No. 39), Judge Richardson continued
the trial date in this case, to be reset following recommendation of a new target trial date, and also

referred the parties’ request to modify the case management schedule for further disposition by the

undersigned. Accordingly, it is hereby ORDERED that counsel shall appear for a subsequent case

management conference on February 10, 2020, at 3:30 p.m. At least three days prior to

February 10, counsel shall submit a joint proposed case management order setting out their proposals

for the further scheduling of this case, including a new target trial date.1 Counsel shall also email

a copy in Word format to Jeanne_W_Cox@tnmd.uscourts.gov.

       It is so ORDERED.




                                               BARBARA D. HOLMES
                                               United States Magistrate Judge




       1
        Counsel are advised that given the length of time this case has been pending and the case
preparation that should already have occurred, the proposed target trial date should be as early as
possible and that a good cause explanation will be expected for any requested lengthy extension of
the case management deadlines or target trial date.



     Case 3:18-cv-01293 Document 40 Filed 01/02/20 Page 1 of 1 PageID #: 124
